Name: Commission Regulation (EEC) No 3782/91 of 19 December 1991 concerning the stopping of fishing for Mackerel by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91No L 356/60 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3782/91 of 19 December 1991 concerning the stopping of fishing for Mackerel by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 of 20 December 1990 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2381 /91 (4), provides for mackerel quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, ' catches of mackerel in the waters of ICES division II a (EC zone), III a ; III b, c, d (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1991 ; whereas Denmark has prohibited fishing for this stock as from 30 November 1991 ; whereas it is therefore neces ­ sary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of plaice in the waters of ICES division II a (EC zone), III a ; III b, c, d (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1991 . Fishing for mackerel in the waters of ICES division II a (EC zone) III a ; III b, c, d (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 30 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 378, 31 . 12. 1990, p. 1 . 0 OJ No L 219, 7. 8 . 1991 , p. 2.